Citation Nr: 1200474	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  10-14 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to May 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case without a waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  However, the Board notes that this evidence is duplicative of evidence previously associated with the claims file or is not pertinent to the claim of entitlement to TDIU on a schedular basis under 38 C.F.R. § 4.16(a) (2011).  As such, the Board will decide the question of entitlement to TDIU under 38 C.F.R. § 4.16(a) and remand the extra-schedular question under 38 C.F.R. § 4.16(b) (2011).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not meet the percentage requirements for TDIU, as his bilateral hearing loss is assigned a 10 percent rating, his bilateral pes planus is assigned a 10 percent rating, his tinnitus is assigned a 10 percent rating, and his residuals of fractures of the right fourth and fifth metacarpals with traumatic arthritis is assigned a 10 percent rating.


CONCLUSION OF LAW

The schedular criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.16(a), 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for entitlement to TDIU on a schedular basis, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in September 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate effective dates were assigned as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the claims folders.  Records identified by the Veteran as relating to this schedular rating claim have been obtained to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

In March 2011, the RO provided the Veteran with VA examinations with regard to his service-connected bilateral hearing loss, tinnitus, bilateral pes planus, and residuals of fractures of right fourth and fifth metacarpals with traumatic arthritis.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiners considered the effects of the Veteran's service-connected disabilities on his employability.  As such, the Board finds that the examinations in this case are adequate upon which to base a decision with regard to the claim and that a new VA examination need not be conducted at this time. 

II.  Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  Under 38 C.F.R. § 4.16(a), for the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2011).  The Board does not have the authority to assign an extra-schedular total disability rating for compensation purposes based on individual unemployability, but may refer a case to the Director of the Compensation and Pension Service for such consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001); see also Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Board notes that the Veteran's service-connected disabilities include his bilateral hearing loss, which is rated at 10 percent; his tinnitus, which is rated at 10 percent; his bilateral pes planus, which is rated at 10 percent; and his residuals of a fracture of right fourth and fifth metacarpals with traumatic arthritis, which is rated at 10 percent.  Because the Veteran's hearing loss and tinnitus both involve impairment of the ears, and because the Veteran was granted service connection for both disabilities based on noise exposure in service, these disabilities should be considered as resulting from a common etiology.  However, even considering the Veteran's hearing loss and tinnitus disabilities as one disability under 38 C.F.R. § 4.16(a), the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2011).  The Veteran does not have a single disability rated at least 60 percent disabling, nor does he have two or more service-connected disabilities with at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  (The Veteran has pursued other claims of service connection, but these claims have been denied by the RO (as recently as September 2011) and not appealed by the Veteran.)

Therefore, the Veteran's service-connected disabilities do not meet the criteria for entitlement to TDIU on a schedular basis.  
  

ORDER

Entitlement to TDIU on a schedular basis is denied.


REMAND

As noted above, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to TDIU on an extra-schedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  

For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The claims file suggests that the Veteran previously received Social Security Administration (SSA) disability benefits beginning in August 1978.  However, a request for these records reflects that they have been destroyed. 

The Board notes that the Veteran was afforded a VA examination in March 2011.  The examiner did not review the claims but indicated that he reviewed the medical records.  The examiner noted that the Veteran fractured his right hand in 1952 and that he has had pes planus since 1952.  The examiner thoroughly examined the Veteran.  The examiner noted that the Veteran was retired from employment.  It was noted that the cause of his retirement was eligibility by age or duration of work.  The examiner noted that, with regard to the Veteran's pes planus, he had a lack of stamina, weakness, or fatigue, and that his pes planus affected his usual daily activities, to include decreased mobility at times.  With regard to the Veteran's right hand fracture, the examiner noted that the Veteran had problems with lifting and carrying, and that this disability affected his usual daily activities, to include decreased hand strength.  The examiner concluded by opining that the Veteran was unemployable based on his degenerative joint disease of the right hand, decreased hearing, and flat feet.

The Veteran was also afforded a VA audiological examination in March 2011.  The examiner reviewed the claims file and the medical records.  The Veteran reported that he experienced severe hearing loss, gradually worsening since he came home from the military.  The Veteran further reported that all communication was hard and that the Veteran cannot hear as well as he should.  He cannot understand phone message machines and he can hardly catch women's voices.  At this examination, the Veteran reported that, due to being eligible by age, he retired in 1997.  The Veteran reported working at Armstrong Tire & Rubber and that he had 2 or 3 part-time sales and service positions until he retired in 1997.  Upon examination of the Veteran, the examiner noted that the Veteran's hearing loss should not be a barrier to a wide range of employment settings.  It was noted that many any individuals with a similar degree of hearing loss, or worse, function well in various occupation settings.  This was not to say that the Veteran's hearing loss would not cause some problems depending on the vocation.  He may have trouble working well in very noisy environments, and in environments which required him to use non-face-to-face communications equipment (such as speakers, intercoms, etc.), or in jobs that required a great deal of attention to high-pitched sounds (such as monitoring medical equipment or other "beeps and pings").  It was the examiner's clinical experience that overall functional impairment of bilateral hearing loss should not have an impact on/preclude the Veteran's ability to obtain/retain gainful employment. 
In a January 2011 VA examination report, it was noted that the Veteran's metacarpal fracture had significant effects on his usual occupation. 

In a February 2010 private medical record from Neosho Bone and Joint Clinic, P.C., a D.O. indicated that, at the present time, he did not feel that the Veteran would be employable due to significant impairment of his right upper extremity.  The D.O. went on to discuss the Veteran's shoulders.  He noted that, with total hip replacement and degenerative arthritis of the left knee, he did not see that the Veteran would be employable in any type of employment and felt that the Veteran was 100 percent disabled.  

In an August 2009 private medical record from Dr. J.W., M.D., it was noted that the combination of hearing impairment and his inability to stand made him 100 percent disabled for any job for which he would be qualified.  In a separate statement dated that same day, this physician indicated that the Veteran was not employable.  

In light of the relevant evidence of record discussed above, the Board finds that there is some indication in the record that the Veteran's service-connected disabilities have significantly interfered with his ability to maintain or obtain substantially gainful employment.  The Board, therefore, is compelled to remand the claim for entitlement to TDIU on an extra-schedular basis for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extra-schedular basis. 

Additionally, as this issue is already being remanded, the RO should take this opportunity to obtain any and all VA treatment records that have not yet been associated with the claims file, to include treatment records from VA facilities in Mount Vernon, Missouri; Fayetteville, Arkansas; and Wichita, Kansas. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records that have not yet been associated with the claims file, to include treatment records from VA facilities in Mount Vernon, Missouri; Fayetteville, Arkansas; and Wichita, Kansas.

2.  Refer this claim to the Director of Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b), for consideration of whether entitlement to TDIU is warranted on an extra-schedular basis.  This referral is mandatory, although the decision of whether to actually award an extra-schedular rating remains with the Director, Compensation and Pension Service.

3.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the appropriate time to respond, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


